Citation Nr: 1446174	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the 
		United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 until July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the Board remanded the issue on appeal for additional development and medical inquiry.  

The record in this matter consists solely of electronic claims files.  

In three previous remands (concerning the issue on appeal and other issues), the Board referred to the RO the issue of service connection for tinnitus, which has been raised by the Veteran and his representative in multiple statements of record (e.g., in representative's May 2009 statement).  As the issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over the issue.  The issue is therefore referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD) rated as 70 percent disabling, ischemic heart disease rated as 60 percent disabling, and bilateral hearing loss rated as 0 percent disabling; the overall combined rating is 90 percent.  

2.  The evidence is in relative equipoise as to whether the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, TDIU is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include PTSD rated as 70 percent disabling, ischemic heart disease rated as 60 percent disabling, and bilateral hearing loss rated as 0 percent disabling.  His overall combined rating is 90 percent.  See 38 C.F.R. § 4.25.  As such, he does satisfy the schedular threshold percentage requirements for consideration of a TDIU in that he has at least one disability rated at 60 percent or more.  

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).  Thus, to the extent that the VA medical opinions summarized below each address whether the Veteran's heart disease or PTSD would preclude gainful employment in the average person, they are not probative because they do not analyze and apply in their comments the Veteran's level of education or work history.  

The Veteran has undergone several VA examinations to assess the severity of his PTSD and heart disease.  See VA PTSD examinations dated March 2010, and November 2013; and a VA heart examination dated in October 2013.    

According to the PTSD examination reports, the Veteran suffers from many symptoms that interfere with his employability.  Each examiner noted the Veteran's survivor's guilt, depressive symptoms, alcohol abuse (which the March 2010 examiner found secondary to PTSD), sleep difficulties, and hypervigilance.  And each examiner noted Global Assessment of Functioning (GAF) scores between 45 and 50, which indicates serious occupational functioning.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The Board notes that the March 2010 and November 2013 examiners indicated that the disorder did not cause the Veteran to be unemployable.  Further, the examiners indicated that a post-service nonservice-connected hand injury was the primary cause of the Veteran's employment difficulties.  With regard to heart disease, the October 2013 examiner who examined the Veteran's heart stated that the heart disability did not "preclude gainful sedentary occupations."  The examiner did state, however, that the heart disability "precludes gainful sustained moderate or more physical occupations."  

As noted above, these examiners did not analyze and apply the Veteran's educational background or his work history, or the combined effects of the Veteran's service-connected disabilities, on his ability to maintain substantially gainful employment.  It is significant, however, that the Veteran only completed his 8th grade education and then earned a GED while in the Marine Corps.  The record indicates that he completed some college before discontinuing his studies.  The record also indicates that he has not been employed consistently since the early 1990s, and that since then, he has worked sporadically in cooking, carpentry, flooring, basic repair, and landscaping.  The Veteran reported in his substantive appeal that he had a number of jobs after service and quit one job after he got mad.  He indicated that his work history was not smooth after discharge and felt PTSD was at least partially responsible.   

The Board finds that the current severity of the Veteran's service-connected disabilities would significantly impact functional impairment such that the Veteran's ability to obtain and/or maintain substantially gainful employment based on his work history and level of education is legitimately and severely impacted.  The "serious" occupational impairment noted by the GAF scores, hypervigilance, irritability, losing his temper, tendency to isolate, trouble with impulse control, difficulty concentrating and sleep impairment along with the other psychiatric symptoms, including the alcoholism, would at least as likely as not result in an inability to obtain or retain substantially gainful employment.  Moreover, a job involving manual labor often requires the type of rigorous activity the October 2013 heart examiner found the Veteran likely unable to achieve.  Given the Veteran's level of functional impairment as a result of PTSD and heart disease as described above, the evidence is in relative equipoise as to whether, with his level of education and work history, the Veteran is at least as likely as not unemployable due to service-connected disability.  

Significantly, according to Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013), the Board is not required to obtain a single medical opinion assessing the combined effects of all service-connected disabilities when determining whether a Veteran's multiple disabilities entitle him to a TDIU.  Accordingly, another examination is not required.  The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  In this case, the probative evidence of record, including the Veteran's competent and credible reports that he has been unable to work full time since the early 1990s indicates that the Veteran would at least as likely as not be unable to obtain or retain substantially gainful employment in manual labor or similar work.

Consideration of the Veteran's employability must take into account the limits placed on that type of work environment by service-connected disability.  After considering the Veteran's low-level of education, his work history of manual labor, as well as the effects of the Veteran's PTSD and heart disease as described above, all doubt will be resolved in the Veteran's favor.  On this basis, the Board finds that TDIU is warranted.


ORDER

A TDIU is granted.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


